Citation Nr: 1752077	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel

INTRODUCTION

The Veteran served on active service from May 1969 to April 1971, from April 1995 to September 1995, and from October 1995 to September 1996. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  In July 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

In October 2016 the Board remanded the claims of service connection for gastroesophageal reflux disease (GERD) and a rating in excess of 30 percent for service-connected anxiety disorder for further development.  However, during the pendency of the appeal, in a March 2017 rating decision, the RO granted service connection for GERD.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) with regard to the claim for a rating in excess of 30 percent for the service-connected anxiety disorder.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDING OF FACT

The Veteran's anxiety disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity, by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for an anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veteran was provided with 38 USCA § 5103(a)-compliant notices at several points in the appeal, most recently in January 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See 38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C. § 1155  (West 2012); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's anxiety disorder is currently rated 30 percent under Diagnostic Code 9413.  38 C.F.R. § 4.130.  The anxiety disorder is rated under the General Rating Formula for Mental Disorders. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating. 38 C.F.R. § 4.130.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV.

III.  Factual Background 

May 2011 to September 2012 VA Mental Health treatment records reflect that the Veteran reported symptoms of depression, anxiety, and chronic sleep problems.  GAF scores of 62, 65, and 70 were assigned.  
At an August 2012 VA Mental Disorders examination, the Veteran reported depressed mood, sleep problems, anxiety, and suspiciousness.  The Veteran indicated that he had a good marriage and that he has been married for 43 years.  The Veteran noted a good relationship with his three children.  The Veteran reported that he does not have much of social life and he has a friendly relationship with his neighbors.  The Veteran noted that he attends church and that he is assisting with organizing a new Boy Scout troop with his church.  The Veteran indicated that he enjoys working in his garden and camping trips.  The Veteran reported that he owned a slaughter house and operated a tent rental business until he retired in 2010.  The Veteran denied any delusions.  The Veteran reported that he occasionally hears the voices of people who served in Vietnam with him when he is transitioning from a dream state in regards to hallucinations.  

The examiner reported that the Veteran's impulse control was good and that the Veteran denied engaging in any reckless or impulsive behaviors.  The Veteran denied any suicidal or homicidal ideations.  The Veteran denied any obsessive compulsive behaviors.  The Veteran did report panic attacks occurring a couple of times per month and lasting up to two hours. During these panic attacks, the Veteran reported symptoms of heart palpitations, chest pains, tingling in his arms and nervousness.  The examiner opined that the Veteran's anxiety disorder involved occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  A GAF score of 70 was assigned.  

At a June 2014 VA Mental Disorders examination, the Veteran reported symptoms of anxiety, chronic sleep impairment, and panic attacks that occur weekly or less often.  The Veteran reported a strong and satisfying relationship with his spouse and his teenage grandson who lives with him.  The Veteran indicated that his gardening has dropped due to a recent knee replacement that has slowed him down.  The Veteran reported that he has had panic attacks since 1995 and that he has a fear of crowds or being around a lot of people.  The Veteran noted that his panic attacks occur a couple of times a month and sometimes more frequently, most recently two weeks ago.  The Veteran reported that he has not worked since he and his wife sold their two businesses several years ago.  The examiner indicated that the Veteran's appearance was adequately groomed, behavior cooperative, thought content coherent, insight intact, speech normal, thought process logical and linear, judgement intact, mood euthymic, affect appropriate, and was orientated to person, place, and time.  The Veteran denied any suicidal or homicidal ideations.  The examiner opined that the Veteran's anxiety disorder involved occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

February 2013 to June 2014 VA Mental Health treatment records reflect that the Veteran reported symptoms of depression, anxiety, and chronic sleep problems.  The Veteran indicated a good relationship with his spouse and family.  

At a July 2016 Board Hearing, the Veteran stated that he has difficulty being around crowds, and busy places.  The Veteran indicated that that he would get nervous, get the shakes, rapid heartbeat and he would not want to go places.  The Veteran reported that he has developed a flattened effect and that he no longer cared about much anymore.  He indicated that he used to like to do woodwork and garden and now he no longer cares and he is not interested in those hobbies.  The Veteran noted concentration issues.  The Veteran reported that he loved his wife deeply and dearly and he no longer argues with her, he just lets her do her own thing.  The Veteran indicated that he retired from his job as an aircraft electrician and that his doctor advised him to get away from his work.  

At a November 2016 VA Mental Disorders examination, the Veteran reported symptoms of depressed mood, anxiety and chronic sleep impairment.  The Veteran indicated problems with sleep and irritability and that he lost initiative and no longer wants to do things.  The Veteran reported a very good marriage to his wife and a close relationship to all of his children.  The Veteran indicated that he had about four close friends with whom he spoke to on a regular basis.  The Veteran noted that he was a member of his church for years and that he attended every Sunday.  The Veteran reported that he used to love woodworking and gardening but that he no longer does those hobbies.  The Veteran denied any impairment of daily living and that he helps out with laundry, cooking, dishes, the yardwork and minor home repairs.  The Veteran denied any delusions or hallucinations.  The examiner reported that the Veteran's impulse control was good and that the Veteran denied engaging in any reckless or impulsive behaviors.  The Veteran denied any suicidal or homicidal ideations.  The Veteran denied any obsessive compulsive behaviors.  The Veteran reported that in regards to panic attacks, he will have periods where he gets scared, nervous, his heart will begin to race, and that he avoids crowds and confrontation and he does not like to be around a lot of people and shopping malls.  

The examiner reported that the Veteran's general appearance was clean, speech normal, attitude cooperative, affect appropriate overall and appeared mildly tearful when discussing some of his memories associated with Vietnam, mood stable, and thought process was logical and coherent.  The Veteran was oriented to person, time, and place.  The examiner opined that the Veteran's anxiety disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In a June 2017 Statement, the Veteran reported that he experienced panic attacks for several years and that the panic attacks have increased in frequency during the last two to three years.  The Veteran noted that his panic attacks occur three to four times a week and on occasion happen more than once per day.  The Veteran indicated that his panic attacks cause heart palpitations, rapid heart rate, tightness in the chest area, body chills, numbness and mild pain like pins and needles, and nausea.  As a result of his panic attacks, the Veteran withdraws into himself and he gets very quiet, worried, and scared.  The panic attacks last between ten and thirty minutes.  The Veteran indicated that on one occasion he felt so scared and fearful of having a heart attack and dying that he went to the hospital emergency room, was admitted, and referred to a cardiologist for evaluation.  

The Veteran reported that his motivation has degraded to the point where he finds it difficult to complete even the simplest projects (i.e. washing clothes, maintaining his vehicles, finishing minor home improvement and upkeep tasks, and performing daily personal hygiene.  The Veteran noted that he used to enjoy woodworking, gardening, and mowing the lawn but that he was no longer in the mood to do those tasks.  

IV.  Analysis 

After a review of the evidence, the Board finds that, for the entire period of the appeal, the Veteran's anxiety disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events), which warrants a 30 percent disability rating and no higher under Diagnostic Code 9413. 

The Veteran was afforded VA Mental Disorders examinations in August 2012, June 2014, and November 2016.  The August 2012 VA examiner, a licensed psychologist, examined the Veteran, considered the Veteran's symptoms and impairment due to the anxiety disorder, and concluded that the anxiety disorder was manifested by occupational and social impairment with mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication.  The VA examiner indicated that the anxiety disorder was manifested by symptoms of depressed mood, chronic sleep impairment, anxiety and suspiciousness. 

The June 2014 VA examiner, a licensed psychologist, also examined the Veteran, considered the Veteran's symptoms and impairment due to the anxiety disorder, and concluded that the anxiety disorder was manifested by occupational and social impairment with mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The VA examiner indicated that the anxiety disorder symptoms were depressed mood, anxiety, chronic sleep impairment, and panic attacks that occurred weekly or less.  
The November 2016 VA examiner, a licensed psychologist, also examined the Veteran, considered the Veteran's symptoms and impairment due to the anxiety disorder, and concluded that the anxiety disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA examiner indicated that the anxiety disorder symptoms were depressed mood, anxiety, chronic sleep impairment, and panic attacks.  

The Board finds that the August 2012, June 2014, and November 2016 VA opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of anxiety symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The Board has the duty to assess the credibility and weight to be given to the evidence. See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA examiners, as psychologists, have the skill and expertise to render these medical opinions and provide an assessment as to the level of severity of the anxiety disorder and how the anxiety disorder impacted the Veteran's occupational and social functioning.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The August 2012, June 2014, and November 2016 assessments of the severity of the anxiety disorder were based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442-443.  The VA examiners considered all of the anxiety symptoms when making this determination.  The weight of the evidence shows that the anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

VA treatment records show that the Veteran's GAF scores ranged from 62 to 70 from May 2011 to September 2012.  The Veteran was assigned a GAF score of 70 at the August 2012 VA examination.  The GAF scores assigned to the anxiety disorder were predominantly in the range of 62 to 70 which is indicative of mild social and occupational functioning.  See DSM-IV.  GAF scores in this range more closely approximate the criteria for a 30 percent rating for occupational and social impairment with moderate difficulty.  Id. 

The additional medical evidence of record shows that the anxiety disorder caused mild symptoms or impairment and was not severe during the appeal period.  May 2011 to September 2012 VA Mental Health treatment records reflect that the Veteran reported symptoms of depression, anxiety, and chronic sleep problems.  GAF scores of 62, 65, and 70 were assigned.  February 2013 to June 2014 VA Mental Health treatment records reflect that the Veteran reported symptoms of depression, anxiety, and chronic sleep problems.  The Veteran indicated a good relationship with his spouse and family.  

For the period of the appeal, the Board finds that the Veteran's anxiety disorder symptomatology did not more closely approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The weight of the competent and credible evidence shows that the anxiety disorder was manifested by mild symptoms and more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The medical evidence of record does not establish a higher or more severe level of impairment. 

The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 50 percent or higher rating criteria under Diagnostic Code 9413.  The preponderance of the evidence is against the assignment of a higher initial rating in excess of 30 percent for the anxiety disorder, and this claim is denied. 

To this end, the Board notes that the appearance of a single symptom which might be included in the schedular rating criteria for a higher rating does not mandate the assignment of a higher rating.  Rather, the Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

The November 2016 VA examination report indicates that the Veteran has the symptoms of panic attacks, which are symptoms listed in the criteria for a 30 percent rating if occurring weekly or less often and 50 percent rating if more than once a week under Diagnostic Code 9413.  However, as noted above, the VA examiner considered this symptom in addition to the Veteran's other anxiety symptoms and considered the Veteran's level of functioning and the VA examiner determined that the anxiety disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The VA examiner indicated that this level of impairment best summarized the Veteran's level of occupational and social impairment due to the anxiety disorder.   

The Board has reviewed the Veteran's testimony from his Board hearing, but notes that the predominant symptoms he reported were sleeping problems, disturbances of mood and motivation and flattened affect.  However, chronic sleep impairment is a component of the 30 percent rating that is currently assigned, and the other symptoms are not shown to be of the severity, frequency, and duration to mandate the assignment of a higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d at 118.  Additionally, while the Veteran experiences some social and occupational impairment, these are components of the schedular rating that he is assigned. 

Accordingly, a schedular rating in excess of 30 percent for an anxiety disorder is denied.


ORDER

Entitlement to a disability rating in excess of 30 percent for an anxiety disorder is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


